DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samo et al. (herein “Samo”; US Pat. No. 9,480,931 B1) in view of Okamoto (JP Pat. No. 08071258 A).
Regarding claim 1, Samo discloses an interconnectable toy building block (Fig. 11), comprising: a body portion defining an upper surface, a lower surface, and at least one side surface (Fig. 12A, the bottom being the “upper surface”, and the top, item 162, being the “lower surface”), the body portion being defined about a longitudinal axis extending between the upper surface and the lower surface (Fig. 12A; noting this is inherent); at least one bore formed in the body portion (Fig. 12A, noting the bore for the connector), the at least one bore being open to at least one of the upper surface and the lower surface (Fig. 12A; noting it is open to both), and having a bore longitudinal axis which is substantially parallel to the longitudinal axis of the body portion (Figs. 11 and 12A); and at least one prong disposed within the at least one bore (Fig. 12A, item 170), the at least one prong having a top surface and a bottom surface (Fig. 12A, items 176 and 172, respectively), wherein at least one of the at least one prong is light conducting (col. 9, lines 55-56; noting the mounting components, aka item 170, can be “transparent or translucent”; as such, that can functionally be “light conducting”; see applicant’s spec, page 6, lines 4-7 generally defining “light conducting” and also noting that the mount/prong material goes through a “through hole” in the toy block, as opposed to a blind hole).  It is noted that Samo does not specifically disclose wherein the top surface of the at least one prong is disposed within the at least one bore beneath a height of the upper surface.  However, Samo discloses construction toy bricks (Figs. 11 and 21).  In addition, Okamoto discloses a similar construction block (using a through hole bore) wherein the top surface of the at least one prong is disposed within the at least one bore beneath a height of the upper surface (Figs. 1 and 2; see Fig. 2 reproduced below; noting it would be flipped to be consistent with applicant’s directional coordinates).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Samo to make the top surface of the at least one prong is disposed within the at least one bore beneath a height of the upper surface as taught by Okamoto because doing so would be applying a known technique (using translucent or transparent prongs) to a known product (a construction brick with recessed prongs) ready for improvement to yield predictable results (the ability to make the recessed prongs in the construction brick translucent or transparent).

    PNG
    media_image1.png
    380
    517
    media_image1.png
    Greyscale

Regarding claim 2, the combined Samo and Okamoto disclose a bottom portion including the bottom surface of at least one of the at least one prong extends out of the body portion below the lower surface, and is dimensioned and configured to be received in a portion of a the bore of a second the interconnectable toy building block (Okamoto: Figs. 1 and 2; see Fig. 2 reproduced above; also noting interconnectability is functionally possible given the structure, and finally noting applicant actually only claims one block in the preamble of claim 1, so a “second” block is given less weight).
Regarding claim 3, the combined Samo and Okamoto disclose at least a first bore of the at least one bore is throughgoing and extends from the upper surface to the lower surface (Okamoto: Fig. 2 above and par. [0011] of machine translation), wherein at least a first prong of the at least one prong is disposed within the first bore such that the top surface of the first prong is within the first bore and beneath a height of the upper surface, and wherein a portion of the first bore above the top surface of the first prong is dimensioned and configured to receive a bottom end of a the prong of a second the interconnectable toy building block (Okamoto: Figs. 1 and 2; see Fig. 2 reproduced above; also noting interconnectability is functionally possible given the structure, and noting applicant actually only claims one block in the preamble of claim 1, so a “second” block is given less weight).
Regarding claim 4, the combined Samo and Okamoto disclose that the first prong comprises a light guiding prong (Samo: col. 9, lines 55-56; noting it is obvious that any and/or all of the mounting components, aka the prongs, can be light guiding), and wherein light guided through the first prong is visible from the upper surface of the interconnectable toy building block (Samo: col. 9, lines 55-56; noting this is functionally possible given a translucent or transparent prong).
Regarding claims 5 and 11, the combined Samo and Okamoto disclose that the at least one bore comprises a plurality of bores (Okamoto: Figs. 1 and 2), and the at least one prong comprises a corresponding plurality of prongs (Okamoto: Figs. 1 and 2).
Regarding claims 6 and 12, the combined Samo and Okamoto disclose that the body portion comprises a polyhedron (Okamoto: Figs. 1, 2, and 4), such that the upper surface is substantially parallel to the lower surface, and the at least one side surface comprises a plurality of side surfaces each connecting the upper surface and the lower surface (Okamoto: Figs. 1 and 2).
 Regarding claims 7 and 13, the combined Samo and Okamoto disclose that the toy building block is devoid of light sources (Samo: Fig. 11 and col. 9, lines 55-56; and the entire disclosure).
Regarding claims 8 and 14, the combined Samo and Okamoto disclose that the toy building block is devoid of electronic components (Samo: Fig. 11 and col. 9, lines 55-56; and the entire disclosure).
an interconnectable toy building block (Fig. 11), comprising (noting “comprising” is open ended): a body portion defining an upper surface, a lower surface, and at least one side surface (Fig. 12A, the bottom being the “upper surface”, and the top, item 162, being the “lower surface”), the body portion being defined about a longitudinal axis extending between the upper surface and the lower surface (Fig. 12A; noting this is inherent); a bore formed in the body portion (Fig. 12A, noting the bore for the connector), the bore being open to the upper surface and the lower surface (Fig. 12A), a longitudinal axis of the bore being substantially parallel to the longitudinal axis of the body portion (Figs. 11 and 12A); a light conducting prong disposed within the bore (Fig. 12A, item 170 and col. 9, lines 55-56; noting the mounting components, aka item 170, can be “transparent or translucent”; as such, that can functionally be “light conducting”; see applicant’s spec, page 6, lines 4-7 generally defining “light conducting”), the prong having a top surface and a bottom surface (Fig. 12A, items 176 and 172, respectively), and the bottom surface of the prong disposed below the lower surface, such that a bottom portion of the prong extends outwardly from and below the lower surface (Fig. 11; noting it would be flipped directionally so that item 172 would be below item 162).  It is noted that Samo does not specifically disclose wherein the top surface of the at least one prong is disposed within the at least one bore beneath a height of the upper surface and wherein an upper portion of the bore is not filled by the prong.  However, Samo discloses construction toy bricks (Figs. 11 and 21).  In addition, Okamoto discloses a similar construction block wherein the top surface of the at least one prong is disposed within the at least one bore beneath a height of the upper surface and wherein an upper portion of the bore is not filled by the prong (Figs. 1 and 2; see Fig. 2 reproduced below; noting it would be flipped to be consistent with applicant’s directional 
Regarding claim 10, the combined Samo and Okamoto disclose that light guided through the first prong is visible from the upper surface of the interconnectable toy building block (Samo: col. 9, lines 55-56; noting this is functionally possible given a translucent or transparent prong).
Regarding claim 15, the claim is dependent on the structure of claim 9 which is made obvious by the combined Samo and Okamoto above. In addition, Samo clearly discloses the ability to connect a plurality of construction toys to each other by engaging the prongs of one block with the bores of another (Figs. 1 and 10A).  Okamoto also makes this obvious (Fig. 3 and 4).  In addition, regarding the language such that light guided through the second prong is transmitted, within the second bore, to the first prong and is guided therethrough, such that the light is visible when the toy structure is viewed from above the upper surface of the first interconnectable toy building block, this functional language would be possible by making the mounting structures (aka the prongs) translucent or transparent as made obvious by Samo (col. 9, lines 55-56; noting the mounting components, aka item 170, can be “transparent or 
Regarding claim 16, the combined Samo and Okamoto disclose that the first interconnectable toy building block has a first shape, and the second interconnectable toy building block has a second shape, different that the first shape (Okamoto: Fig. 3; clearly disclosing square, rectangular, and circular building blocks).
Regarding claim 17, the method claim is dependent on the structure of claim 9 which is made obvious by the combined Samo and Okamoto above. In addition, Samo clearly discloses the ability to connect a plurality of construction toys to each other by inserting the prongs of one block with the bores of another (Figs. 1 and 10A).  Okamoto also makes this obvious (Fig. 3 and 4).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/26/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711